Case 1:20-cv-25022-KMM Document 159 Entered on FLSD Docket 07/27/2021 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 1:20-cv-25022-KMW

  Ghada Oueiss,

         Plaintiff,
  vs.

  Mohammed Bin Salman Bin Abdulaziz Al
  Saud, DarkMatter, Masharea wa Enjazat IT
  Corporation LLC, Middle East News, FZLLC,
  Prince Mohammed Bin Salman Abdulaziz
  Foundation d/b/a MiSK Foundation, Saud Al
  Qahtani, Bader Al- Asaker, Tarek Abou
  Zeinab, Turki Al-Owerde, Faisal Al Menaia,
  Awwad Al Otaibi, Sharon Van Rider,
  Christanne Schey, Sam Jundi, Annette Smith,
  John Does 1-20,

        Defendants.
  _______________________________________/

                             USA DEFENDANTS’ UNOPPOSED MOTION
                           FOR LEAVE TO FILE ADDITIONAL PAGES

          Defendants Sharon Van Rider, Christanne Schey, Sam Jundi, and Annette Smith

   (collectively, “the USA Defendants”) respectfully move for leave to file additional pages. Because

   Plaintiff’s Amended Complaint contains extensive and complex allegations, the USA Defendants

   request that the Court allow them to file a 30-page Motion to Dismiss.

         1.       On December 9, 2020, Plaintiff filed her initial Complaint [D.E. 1].

         2.       On January 29, 2021, the USA Defendants filed their Motion to Dismiss the

  Complaint [D.E. 32]. Other defendants also filed motions to dismiss.

         3.       Rather than responding to the motions to dismiss, on June 14, 2021, Plaintiff filed

  an Amended Complaint [D.E. 135].
Case 1:20-cv-25022-KMM Document 159 Entered on FLSD Docket 07/27/2021 Page 2 of 3



           4.    On June 21, 2021, the Court ordered that “Defendants’ motions to dismiss [the

  Amended Complaint] shall be due on or before August 2, 2021; Plaintiff’s responses in opposition

  shall be due on or before September 20, 2021; and Defendants’ replies shall be due on or before

  October 14, 2021” [D.E. 139].

           5.    Accordingly, the USA Defendants’ forthcoming Motion to Dismiss the Amended

  Complaint is due on August 2, 2021.

           6.    In her 98-page Amended Complaint, Plaintiff brings three claims against the USA

  Defendants, all under Florida law:

                 •       Count III: Intentional Infliction of Emotional Distress

                 •       Count V: Libel

                 •       Count VI: Civil Conspiracy

           7.    In their Motion to Dismiss the Amended Complaint, the USA Defendants intend to

  argue that Plaintiff’s new pleading fails to state a claim upon which relief can be granted, based on

  both discretionary principles and substantive flaws.

           8.    To address the myriad issues that the Court should consider at this motion stage,

  counsel for the USA Defendants requests that the Court allow them to file a memorandum of up to

  30 pages rather than the 20 pages that Local Rule 7.1 permits.

           9.    Counsel for Plaintiff does not oppose this Motion for Leave to File Additional

  Pages.

           10.   Therefore, the USA Defendants respectfully request that Court grant this

  Unopposed Motion for Leave to File Additional Pages.
Case 1:20-cv-25022-KMM Document 159 Entered on FLSD Docket 07/27/2021 Page 3 of 3



  Dated: July 27, 2021                    Respectfully submitted,

                                          Marcos Daniel Jiménez
                                          Marcos Daniel Jiménez
                                           Florida Bar No. 441503
                                          Marcos D. Jiménez, P.A.
                                          255 Alhambra Circle, 8th Floor
                                          Miami, FL 33134
                                          Tel: 305-570-3249
                                          Fax: 305-437-8158
                                          Email: mdj@mdjlegal.com

                                          Counsel for Defendants Sharon Van Rider,
                                          Christanne Schey, Sam Jundi, and Annette
                                          Smith
